Baiiwes, J.
(dissenting). The evidence to show duress was slight, but was perhaps sufficient to carry the case to the jury. Accepting the verdict as a verity, it, in connection with the uncontradicted evidence in the case, shows that the parties to this action were particeps criminis in compounding a felony. This being so, the law should leave them where it found them, and refuse to afford relief by restoring to one of them the property which he parted with as a consideration for the unlawful promise exacted.
Furthermore, I think that a finding that the plaintiff was partially incapable of exercising his free will when he signed the bill of sale by reason of the threats made, negatives the idea that he signed the same under legal duress. As I understand the rule, the threats must produce such a condition of mind as to destroy the free agency of the person threatened, in order to constitute duress. Batavian Bank v. North, 114 Wis. 637, 90 N. W. 1016; Galusha v. Sherman, 105 Wis. 263, *20381 N. W. 495; Wolff v. Bluhm, 95 Wis. 257, 70 N. W. 73. It seems to me tbat tbe finding falls short of establishing as a fact that the threat was the controlling cause that induced the plaintiff to execute the instrument.
Maeshalx, J. I concur in the dissenting opinion by Mr. justice Bakues.